COPOLYMER BINDER
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/4/2021 and 2/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 recites the limitation "the use”. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kosar et al. (US 2011/0207841).
Regarding claims 1, 7-12, and 14, Kosar et al. teach a copolymer (Abstract and paragraph 0022 disclose a block copolymer comprising triblocks of monomers.) comprising: the monomer A being a hydrophilic monomer comprising a pendant chain of polyethylene oxide) (POE) with a low molar mass (Paragraph 0024 discloses a hydrophilic block segment that can comprise polyethylene glycol methyl acrylate having an average molecular weight of 1 kg/mole-160 kg/mole and comprising the structure 
    PNG
    media_image1.png
    112
    248
    media_image1.png
    Greyscale
.)
the monomer B being a hydrophobic monomer with a glass transition temperature (Tg) of around -30°C or less (Paragraph 0026 discloses a hydrophobic block segment which can comprise alkyl acrylates such as butyl acrylate or 2-ethylhexyl acrylate which according to various reference tables both can have a glass transition temperature of -53°C.),
the monomer C being more hydrophobic than the monomer B and having a glass transition temperature (Tg) of around 80°C or more (Paragraph 0026 discloses the hydrophobic block segment can also comprise styrene which according to various reference tables can have a glass transition temperature of 100°C.), said monomers being organized in:
[[•]] a hydrophilic segment,
[[•]] a hydrophobic segment, and
[[•]] an intermediate segment located between the hydrophilic segment and the
hydrophobic segment
the intermediate segment having a hydrophilicity midway between the hydrophilicity of the hydrophilic segment and the hydrophilicity of the hydrophobic segment,
the hydrophilic segment comprising the monomer A and part of the monomer B, and the intermediate segment and the hydrophobic segment comprising the rest of the monomer B as well as the monomer C, the intermediate segment being enriched with the monomer B relative to the hydrophobic segment and the hydrophobic segment being enriched with the monomer C relative to the intermediate segment (Paragraphs 0022 and 0023 disclose a triblock formation that is “amphiphilic” meaning that one block of the copolymer is hydrophilic and at least one block is hydrophobic. Paragraph 0026 discloses two of the claimed hydrophilic monomers such as a various alkyl acrylates like butyl acrylate and styrene.)
However, Kosar et al. do not teach [[•]] a monomer A with a molar ratio a varying between around 0.01 and around 0.20, [[•]] a monomer B with a molar ratio b varying between around 0.15 and around 0.4, and [[•]] a monomer C with a molar ratio c varying between around 0.50 and around 0.70.
This is merely an example of a result-effective variable which is not essentially detailed in the specifications. The molar ratios of these monomers merely need to add to one. MPEP 2144.05 IIB: The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claim 3, Kosar et al. teach the copolymer of claim 1, wherein the copolymer is manufactured by a polymerization reaction in an emulsion in water, wherein the polymerization reaction involves the use of a water-soluble radicular polymerization initiator (Paragraph 0047 discloses the use of water-soluble initiators.).
Regarding claim 5, Kosar et al. teach the copolymer of claim 3, wherein the polymerization reaction further involves the use of a nonionic surfactant to stabilize the emulsion (Examples 5, 13, and 14 teach the use of non-ionic surfactants.).
Regarding claim 16, Kosar et al. teach the copolymer according to claim 1, wherein the molar mass (Mn) of the copolymer is between around 100,000 g/mol and around 300,000 g/mol (Paragraph 0033 discloses a molecular weight in the range of 10-400 kg/mol.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kosar et al. (US 2011/0207841) and further in view of Maeda et al. (US 6,770,397 B1).
Regarding claim 4, Kosar et al. teach the copolymer according to claim 3. However, they do not teach wherein the water-soluble radicular polymerization initiator is potassium persulfate.
Maeda et al. teach a copolymer (Abstract) made using a water-soluble radicular polymerization initiator such as potassium persulfate (Examples 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kosar with Maeda in order to increase peel strength.

Allowable Subject Matter
Claims 2, 6, 13, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Kosar et al. do not teach the addition of a monomer D as claimed. Further, it would not have been obvious to one of ordinary skill in the art to incorporate the claimed copolymer into a lithium ion battery being that the closest prior art remotely resembling a copolymer such as this for use as a binder in a battery is in US 2004/0234851 which does not compare to the current copolymer. As such, any modification to Kosar would teach away from the reference and would not present a prima facie case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729